        Case 3:20-cr-00045-MMD-CLB Document 25 Filed 10/29/20 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.org

 7   Attorney for EGOR IGOREVICH KRIUCHKOV

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 3:20-cr-00045-MMD-CLB

12                  Plaintiff,                             STIPULATION TO WITHDRAW
                                                           STIPULATION TO CONTINUE
13          v.
                                                           MOTION DEADLINES AND TRIAL
14   EGOR IGOREVICH KRIUCHKOV,                             DATES
                                                           (First Request)
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Rene L. Valladares,
18   Federal Public Defender, and CHRISTOPHER P. FREY, Assistant Federal Public Defender,
19   counsel for EGOR IGOREVICH KRIUCHKOV, Nicholas A. Trutanich, United States
20   Attorney, and RICHARD B. CASPER, Assistant United States Attorney, counsel for the United
21   States of America, that the stipulation to continue motion deadlines and trial dates (ECF No.
22   23) be withdrawn and the current motion deadlines and trial dates be restored.
23
24
25
26
       Case 3:20-cr-00045-MMD-CLB Document 25 Filed 10/29/20 Page 2 of 2




 1        DATED this 27th day of October, 2020.
 2      RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
        Federal Public Defender                       United States Attorney
 3
 4   By:_ /s/ Christopher P. Frey_________        By:_/s/Richard B. Casper_________
       CHRISTOPHER P. FREY                            RICHARD B. CASPER
 5     Assistant Federal Public Defender              Assistant United States Attorney
       Counsel for EGOR KRIUCHKOV                    Counsel for United States
 6
                                                  By:__/s/Thomas R. Dettore________
 7
                                                      THOMAS R. DETTORE
 8                                                    U.S. Department of Justice
                                                      Criminal Division
 9
                                                  By:__/s/Candina S. Heath_________
10                                                    CANDINA S. HEATH
                                                      U.S. Department of Justice
11                                                    Criminal Division
12
13
14
15
                                             IT IS SO ORDERED.
16
17                                                   October 29, 2020
                                             Dated: _________________
18
19
                                             MIRANDA M. DU
20                                           CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
                                                  2
